IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                 February 11, 2009
                                No. 08-50201
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

MIKE RENTERIA ANDERSON

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 7:07-CR-185-1


Before SMITH, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Mike Renteria Anderson appeals his guilty plea conviction for aiding and
abetting possession with intent to distribute heroin. See 18 U.S.C. § 2; 21 U.S.C.
§ 841(a)(1), (b)(1)(C). He argues that the district court erred in denying his
motion to suppress evidence seized from his residence, an apartment. Anderson
argues that the confidential informant may have consented to the search but




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-50201

lacked the authority to consent. He also challenges as clearly erroneous the
district court’s determination that exigent circumstances existed.
      “The standard of review for a motion to suppress based on live testimony
at a suppression hearing is to accept the trial court’s factual findings unless
clearly erroneous or influenced by an incorrect view of the law.” United States
v. Outlaw, 319 F.3d 701, 704 (5th Cir. 2003) (internal quotation marks and
citation omitted). The issue of consent to search is a factual one, reviewable for
clear error. United States v. Freeman, 482 F.3d 829, 831-32 (5th Cir.), cert.
denied, 128 S. Ct. 192, 291 (2007). A warrantless search is justified if it was
conducted with voluntary consent “obtained from a third party who possessed
common authority over or other sufficient relationship to the premises or effects
sought to be inspected.” United States v. Matlock, 415 U.S. 164, 171 (1974). We
accord due deference to the credibility determinations of the district court.
United States v. Solis, 299 F.3d 420, 437 (5th Cir. 2002).
      The district court did not clearly err in determining that the confidential
informant had actual authority to consent to the search of the apartment. See
United States v. Gonzales, 121 F.3d 928, 938 (5th Cir. 1997). Even if the record
did not support that finding, as the district court alternatively found, the
evidence supports the finding that the officers reasonably believed that the
confidential informant was a resident. See id. Even in the absence of exigent
circumstances, which the district court found to exist as a result of Anderson’s
conduct, the search of the common areas of the apartment was justified by the
actual or apparent authority of the confidential informant. See Matlock, 415
U.S. at 171; Gonzales, 121 F.3d at 938. We accord due deference to the district
court’s finding that after officers entered the apartment, Anderson, Esquivel,
and the confidential informant consented to the search of the apartment. See
Solis, 299 F.3d at 437.




                                        2
                                 No. 08-50201

      Anderson does not address the district court’s finding that the heroin and
cocaine were found in plain view. Anderson has abandoned the issue by failing
to argue it on appeal. See United States v. Beaumont, 972 F.2d 553, 563 (5th Cir.
1992).
      Anderson argues for the first time on appeal that he was detained inside
the apartment without probable cause or reasonable suspicion. Anderson’s
argument involves factual issues that could have been determined by the district
court. Anderson has not shown plain error. See Robertson v. Plano City of
Texas, 70 F.3d 21, 23 (5th Cir. 1995).
      AFFIRMED.




                                         3